Citation Nr: 0907433	
Decision Date: 02/27/09    Archive Date: 03/05/09

DOCKET NO.  07-24 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to special monthly pension (SMP) based on need 
for regular aid and attendance (A&A) of another person or on 
being housebound.


REPRESENTATION

Appellant represented by:	Illinois Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel




INTRODUCTION

The  Veteran served on active duty from August 1970 to March 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.

In connection with this appeal, in his July 2007 VA Form 9, 
Appeal to Board of Veterans' Appeals, the Veteran requested a 
Travel Board hearing.  However, by communication received in 
September 2007, the Veteran indicated that he no longer 
wanted the requested hearing.  Thus, his request for a 
hearing is considered withdrawn.  See 38 C.F.R. § 20.702 (e) 
(2008).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board has determined that further development action is  
required before the Board decides this appeal.

The  Veteran has not been afforded a VA SMP examination to 
determine his eligibility for this benefit.

The  Veteran has numerous disabilities, including a severe 
chronic obstructive pulmonary disease (COPD), bronchitis, 
hypertension, left elbow bursitis, and degenerative joint 
disease of the lumbar spine.  Although his COPD has been 
evaluated as 100 percent disabling for nonservice-connected 
pension purposes, it is unclear to what extent the other 
disorders affect the Veteran's ability to perform activities 
of daily living or require the aid and attendance of another 
person.

Review of the claims file also reflects that the Veteran has 
reported receipt of benefits from the Social Security 
Administration.  However, it is unclear whether such benefits 
are for disability or retirement.  Any records in connection 
with a Social Security disability claim should be obtained.  

Additionally, review of the claims file suggests that the 
Veteran continues to receive medical treatment from VA.  Any 
VA medical records are deemed to be constructively of record 
in proceedings before the Board and should be obtained prior 
to further review of the claims file.  Bell v. Derwinski, 2 
Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran and 
request that he furnish the names, 
addresses, and dates of treatment of all 
VA and non-VA medical providers from whom 
he has received medical treatment since 
March 2007 (the most recent medical 
evidence of record).  After obtaining any 
necessary authorization from the Veteran, 
the RO should attempt to obtain a copy of 
all indicated records not already 
associated with the claims folder, to 
include records of VA treatment.  

2.  The RO should contact the veteran and 
inquire if he has filed for Social 
Security Administration disability 
benefits.  If the response is 
affirmative, the RO should obtain from 
the Social Security Administration the 
records pertinent to the appellant's 
claim for Social Security disability 
benefits and the medical records relied 
upon concerning that claim.  Once the 
records, if any, are received, they are 
to be associated with the claims folder.

3.  The Veteran should be afforded a VA 
examination to determine his ability to 
care for his basic needs.  The claims 
file must be made available to the 
examiner for review before the 
examination, and the examiner must 
indicate that the claims file was in fact 
reviewed.  All tests and studies deemed 
helpful by the examiner should be 
performed.  A VA Form 21-2680 
("Examination for Housebound Status or 
Need for Regular Aid and Attendance") 
should be completed.  The examiner must 
express an opinion as to whether the 
appellant is in need of permanent aid and 
attention due to his disabilities.  A 
rationale for all opinions should be 
provided.

4.  When the requested development has 
been completed, the RO should review the 
case again based on the additional 
evidence.  If the benefit sought is not 
granted, the RO should furnish the 
Veteran and his representative with a 
Supplemental Statement of the Case, and 
should give the Veteran a reasonable 
opportunity to respond before returning 
the record to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

